UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q o QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED May 26, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NUMBERS 333-137067, 333-121479, 333-84294 AMERICAN ACHIEVEMENT GROUP HOLDING CORP. AAC GROUP HOLDING CORP. AMERICAN ACHIEVEMENT CORPORATION (Exact name of registrant as specified in its charter) DELAWARE DELAWARE DELAWARE (State or other jurisdiction of incorporation or organization) 20-4833998 20-1854833 13-4126506 (I.R.S. Employer Identification Number) 7211 CIRCLE S ROAD AUSTIN, TEXAS 78745 (Address of principal executive offices) (Zip Code) REGISTRANTS’ TELEPHONE NUMBER, INCLUDING AREA CODE (512)444-0571 Indicate by check mark whether the registrants (1)have filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrants were required to file such reports), and (2)have been subject to such filing requirements for the past 90days. Yes o No þ. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer þ Indicate by check mark whether the registrants are shell companies (as defined in Rule12b-2 of the Exchange Act). Yes o No þ. Number of shares outstanding of American Achievement Group Holding Corp. as of May 26, 2007: 505,460 shares of common stock. Number of shares outstanding of AAC Group Holding Corp. as of May 26, 2007: 100 shares of common stock. Number of shares of American Achievement Corporation outstanding as of May 26, 2007: 100 shares of common stock. This Form 10-Q is a combined quarterly report being filed separately by three registrants: American Achievement Group Holding Corp., AAC Group Holding Corp., and American Achievement Corporation. Unless the context indicates otherwise, any reference in this report to “Parent Holdings” refers to American Achievement Group Holding Corp., “Intermediate Holdings” refers to AAC Group Holding Corp., and “AAC” refers to American Achievement Corporation, the indirect wholly-owned operating subsidiary of Intermediate Holdings. The “Company”, “we”, “us”, and “our” refer to American Achievement Group Holding Corp., and AAC Group Holding Corp. together with American Achievement Corporation. FOR THE QUARTERLY PERIOD ENDED May 26, 2007 INDEX PAGE PART I. FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements and Notes Condensed Consolidated Balance Sheets (unaudited) — As of May 26, 2007 and August26, 2006 3-5 Condensed Consolidated Statements of Operations (unaudited) — For the Three Months Ended May 26, 2007 and For the Three Months ended May 27, 2006 6-8 Condensed Consolidated Statement of Operations (unaudited) — For the Nine Months Ended May 26, 2007 and For the Nine Months Ended May 27, 2006 Condensed Consolidated Statements of Cash Flows (unaudited) — For the Nine Months Ended May 26, 2007 and For the Nine Months Ended May 27, 2006 9-11 Notes to Condensed Consolidated Financial Statements (unaudited) 12-26 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27-39 Item3. Quantitative and Qualitative Disclosures About Market Risk 40 Item4. Controls and Procedures 41 PART II. OTHER INFORMATION Item1. Legal Proceedings 42 Item6. Exhibits 42 SIGNATURES 43 CEO Certification Pursuant to Section 302 CFO Certification Pursuant to Section 302 CEO Certification Pursuant to Section 906 CFO Certification Pursuant to Section 906 Explanatory Note This combined Form 10-Q is separately filed by American Achievement Group Holding Corp., AAC Group Holding Corp., and American Achievement Corporation. Each Registrant hereto is filing on its own behalf all of the information contained in this quarterly report that relates to such Registrant. Each Registrant hereto is not filing any information that does not relate to such Registrant, and therefore makes no representation as to any such information. Unless the context indicates otherwise, any reference in this report to “Parent Holdings” refers to American Achievement Group Holding Corp., “Intermediate Holdings” refers to AAC Group Holding Corp., and “AAC” refers to American Achievement Corporation, the indirect wholly-owned operating subsidiary of Intermediate Holdings. The “Company”, “we”, “us”, and “our” refer to American Achievement Group Holding Corp., and AAC Group Holding Corp. together with American Achievement Corporation. 2 AMERICAN ACHIEVEMENT GROUP HOLDING CORP. Condensed Consolidated Balance Sheets (In thousands, except share data) (unaudited) Parent Holdings May 26, August 26, 2007 2006 ASSETS Current assets: Cash and cash equivalents $ 7,215 $ 3,404 Accounts receivable, net 73,318 40,226 Inventories, net 22,035 31,438 Deferred tax asset 5,582 5,582 Prepaid expenses and other current assets, net 20,714 13,944 Total current assets 128,864 94,594 Property, plant and equipment, net 75,550 76,054 Goodwill 187,610 184,565 Other intangible assets, net 139,685 148,595 Other assets 8,754 7,468 Total assets $ 540,463 $ 511,276 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Bank overdraft $ 1,258 $ 2,147 Accounts payable 14,948 13,585 Customer deposits 34,086 11,392 Accrued expenses 34,744 23,382 Deferred revenue 680 2,617 Accrued interest 2,840 5,997 Current portion of long-term debt 972 1,090 Total current liabilities 89,528 60,210 Long-term debt, net of current portion 528,593 525,734 Mandatory redeemable preferred stock, $.01 par value, 15,000 shares authorized, 7,500 shares issued and outstanding 7,500 7,500 Deferred tax liabilities 24,599 25,760 Other long-term liabilities 8,140 6,858 Total liabilities 658,360 626,062 Commitments and contingencies (Note 6) Stockholders’ deficit: Common stock, $.01 par value, 1,250,000 shares authorized, 505,460 shares issued and outstanding 5 5 Additional paid-in capital (124,045 ) (124,045 ) Retained earnings 6,143 9,254 Total stockholders’ deficit (117,897 ) (114,786 ) Total liabilities and stockholders’ deficit $ 540,463 $ 511,276 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 AAC GROUP HOLDING CORP. Condensed Consolidated Balance Sheets (In thousands, except share data) (unaudited) Intermediate Holdings May 26, 2007 August 26, 2006 ASSETS Current assets: Cash and cash equivalents $ 6,932 $ 2,904 Accounts receivable, net 73,318 40,226 Inventories, net 22,035 31,438 Deferred tax asset 5,582 5,582 Prepaid expenses and other current assets, net 20,714 13,944 Total current assets 128,581 94,094 Property, plant and equipment, net 75,550 76,054 Goodwill 187,610 184,565 Other intangible assets, net 131,656 139,592 Other assets 8,754 7,468 Total assets $ 532,151 $ 501,773 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Bank overdraft $ 1,258 $ 2,147 Accounts payable 14,948 13,585 Customer deposits 34,086 11,392 Accrued expenses 34,720 23,292 Deferred revenue 680 2,617 Accrued interest 2,840 5,997 Current portion of long-term debt 972 1,090 Total current liabilities 89,504 60,120 Long-term debt, net of current portion 358,469 371,537 Deferred tax liabilities 33,613 27,523 Other long-term liabilities 5,201 5,879 Total liabilities 486,787 465,059 Commitments and contingencies (Note 6) Stockholders’ equity: Common stock, $.01 par value, 1,000 shares authorized, 100 shares issued and outstanding — — Additional paid-in capital 24,144 24,144 Retained earnings 21,220 12,570 Total stockholders’ equity 45,364 36,714 Total liabilities and stockholders’ equity $ 532,151 $ 501,773 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 AMERICAN ACHIEVEMENT CORPORATION Condensed Consolidated Balance Sheets (In thousands, except share data) (unaudited) AAC May 26, 2007 August 26, 2006 ASSETS Current assets: Cash and cash equivalents $ 6,391 $ 2,381 Accounts receivable, net 73,318 40,226 Inventories, net 22,035 31,438 Deferred tax asset 5,582 5,582 Prepaid expenses and other current assets, net 20,714 13,944 Total current assets 128,040 93,571 Property, plant and equipment, net 75,550 76,054 Goodwill 187,610 184,565 Other intangible assets, net 129,283 136,884 Other assets 8,754 7,468 Total assets $ 529,237 $ 498,542 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Bank overdraft $ 1,258 $ 2,147 Accounts payable 14,948 13,585 Customer deposits 34,086 11,392 Accrued expenses 34,718 23,290 Deferred revenue 680 2,617 Accrued interest 2,840 5,997 Current portion of long-term debt 972 1,090 Total current liabilities 89,502 60,118 Long-term debt, net of current portion 243,348 264,720 Deferred tax liabilities 43,419 34,307 Other long-term liabilities 5,173 5,851 Total liabilities 381,442 364,996 Commitments and contingencies (Note 6) Stockholders’ equity: Common stock, $.01 par value, 1,000 shares authorized, 100 shares issued and outstanding — — Additional paid-in capital 109,046 109,046 Retained earnings 38,749 24,500 Total stockholders’ equity 147,795 133,546 Total liabilities and stockholders’ equity $ 529,237 $ 498,542 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 AMERICAN ACHIEVEMENT GROUP HOLDING CORP. Condensed Consolidated Statements of Operations (In thousands) (unaudited) Parent Holdings For the three months ended For the nine months ended May 26, May 27, May 26, May 27, 2007 2006 2007 2006 Net sales $ 144,163 $ 140,164 $ 254,598 $ 257,733 Cost of sales 57,157 56,566 106,397 103,336 Gross profit 87,006 83,598 148,201 154,397 Selling, general and administrative expenses 47,095 46,760 107,707 111,658 Operating income 39,911 36,838 40,494 42,739 Interest expense, net of interest income 15,608 8,910 44,579 25,942 Income (loss) before provision (benefit) for income taxes 24,303 27,928 (4,085 ) 16,797 Provision (benefit) for income taxes 9,136 12,169 (974 ) 7,358 Net income (loss) $ 15,167 $ 15,759 $ (3,111 ) $ 9,439 The accompanying notes are an integral part of these condensed consolidated financial statements. 6 AAC GROUP HOLDING CORP. Condensed Consolidated Statements of Operations (In thousands) (unaudited) Intermediate Holdings For the three months ended For the nine months ended May 26, May 27, May 26, May 27, 2007 2006 2007 2006 Net sales $ 144,163 $ 140,164 $ 254,598 $ 257,733 Cost of sales 57,157 56,566 106,397 103,336 Gross profit 87,006 83,598 148,201 154,397 Selling, general and administrative expenses 47,095 46,760 107,707 111,658 Operating income 39,911 36,838 40,494 42,739 Interest expense, net of interest income 8,555 8,910 25,567 25,942 Income before provision for income taxes 31,356 27,928 14,927 16,797 Provision for income taxes 13,051 12,169 6,277 7,358 Net income $ 18,305 $ 15,759 $ 8,650 $ 9,439 The accompanying notes are an integral part of these condensed consolidated financial statements. 7 AMERICAN ACHIEVEMENT CORPORATION Condensed Consolidated Statements of Operations (In thousands) (unaudited) AAC For the three months ended For the nine months ended May 26, May 27, May 26, May 27, 2007 2006 2007 2006 Net sales $ 144,163 $ 140,164 $ 254,598 $ 257,733 Cost of sales 57,157 56,566 106,397 103,336 Gross profit 87,006 83,598 148,201 154,397 Selling, general and administrative expenses 47,095 46,760 107,707 111,658 Operating income 39,911 36,838 40,494 42,739 Interest expense, net of interest income 5,619 5,980 16,946 17,738 Income before provision for income taxes 34,292 30,858 23,548 25,001 Provision for income taxes 13,534 12,248 9,299 9,925 Net income $ 20,758 $ 18,610 $ 14,249 $ 15,076 The accompanying notes are an integral part of these condensed consolidated financial statements. 8 AMERICAN ACHIEVEMENT GROUP HOLDING CORP. Condensed Consolidated Statements of Cash Flows (In thousands) (unaudited) Parent Holdings For the nine months ended May 26, 2007 May 27, 2006 Cash flows from operating activities: Net income (loss) $ (3,111 ) $ 9,439 Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 18,311 19,132 Deferred income taxes (2,406 ) 6,949 Amortization of debt discount and deferred financing fees 2,620 1,471 Accretion of interest on 10.25% senior discount notes 8,304 7,514 Accretion of 14.75% PIK notes 15,927 — Recovery for doubtful accounts 851 331 Loss on sale of plant, property and equipment — 90 Changes in assets and liabilities net of acquired assets: Accounts receivable (33,446 ) (32,137) Inventories, net 7,780 (3,132 ) Prepaid expenses and other current assets, net (6,717 ) 1,324 Other assets 852 (817 ) Customer deposits 22,694 21,223 Deferred revenue (1,937 ) (381) Accounts payable, accrued expenses, and other long-term liabilities 10,529 5,659 Net cash provided by operating activities 40,251 36,665 Cash flows from investing activities: Purchases of property, plant and equipment (7,928 ) (10,878 ) Powers acquisition, net of cash (5,954 ) — Net cash used in investing activities (13,882 ) (10,878 ) Cash flows from financing activities: Payments on revolving credit facility (25,150 ) (25,250 ) Proceeds from revolving credit facility 15,850 25,250 Payments on term loan (12,190 ) (32,337 ) Proceeds from stock issuance — 7,500 Deferred financing fees (179 ) (269 ) Change in bank overdraft (889 ) 1,295 Net cash used in financing activities (22,558 ) (23,811 ) Net increase in cash and cash equivalents 3,811 1,976 Cash and cash equivalents, beginning of period 3,404 4,324 Cash and cash equivalents, end of period $ 7,215 $ 6,300 Supplemental disclosure Cash paid during the period for: Interest $ 18,992 $ 20,347 Income taxes $ 501 $ 368 The accompanying notes are an integral part of these condensed consolidated financial statements. 9 AAC GROUP HOLDING CORP. Condensed Consolidated Statements of Cash Flows (In thousands) (unaudited) Intermediate Holdings For the nine months ended May 26, 2007 May 27, 2006 Cash flows from operating activities: Net income $ 8,650 $ 9,439 Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 18,311 19,132 Deferred income taxes 4,845 6,949 Amortization of debt discount and deferred financing fees 1,483 1,471 Accretion of interest on 10.25% senior discount notes 8,304 7,514 Recoveryfor doubtful accounts 851 331 Loss on sale of plan, property and equipment — 90 Changes in assets and liabilities net of acquired assets: Accounts receivable (33,446 ) (32,137) Inventories, net 7,780 (3,132 ) Prepaid expenses and other current assets, net (6,717 ) 1,324 Other assets 852 (817 ) Customer deposits 22,694 21,223 Deferred revenue (1,937 ) (381) Accounts payable, accrued expenses, and other long-term liabilities 8,635 5,659 Net cash provided by operating activities 40,305 36,665 Cash flows from investing activities: Purchases of property, plant and equipment (7,928 ) (10,878 ) Powers acquisition, net of cash (5,954 ) — Net cash used in investing activities (13,882 ) (10,878 ) Cash flows from financing activities: Payments on revolving credit facility (25,150 ) (25,250 ) Proceeds from revolving credit facility 15,850 25,250 Payments on term loan (12,190 ) (32,337 ) Proceeds from stock issuance — 7,500 Deferred financing fees (16 ) (269 ) Change in bank overdraft (889 ) 1,295 Net cash used in financing activities (22,395 ) (23,811 ) Net increase in cash and cash equivalents 4,028 1,976 Cash and cash equivalents, beginning of period 2,904 4,324 Cash and cash equivalents, end of period $ 6,932 $ 6,300 Supplemental disclosure Cash paid during the period for: Interest $ 18,992 $ 20,347 Income taxes $ 501 $ 368 The accompanying notes are an integral part of these condensed consolidated financial statements. 10 AMERICAN ACHIEVEMENT CORPORATION Condensed Consolidated Statements of Cash Flows (In thousands) (unaudited) AAC For the nine months ended May 26, 2007 May 27, 2006 Cash flows from operating activities: Net income $ 14,249 $ 15,076 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 18,311 19,132 Deferred income taxes 7,867 9,516 Amortization of debt discount and deferred financing fees 1,148 1,122 Recovery for doubtful accounts 851 331 Loss on sale of plant, property and equipment — 90 Changes in assets and liabilities net of acquired assets: Accounts receivable (33,446 ) (32,137) Inventories, net 7,780 (3,132 ) Prepaid expenses and other current assets, net (6,717 ) 1,324 Other assets 852 (817 ) Customer deposits 22,694 21,223 Deferred revenue (1,937 ) (381) Accounts payable, accrued expenses, and other long-term liabilities 8,635 5,263 Net cash provided by operating activities 40,287 36,610 Cash flows from investing activities: Purchases of property, plant and equipment (7,928 ) (10,878 ) Powers acquisition, net of cash (5,954 ) — Net cash used in investing activities (13,882 ) (10,878 ) Cash flows from financing activities: Payments on revolving credit facility (25,150 ) (25,250 ) Proceeds from revolving credit facility 15,850 25,250 Payments on term loan (12,190 ) (32,337 ) Capital contribution from Intermediate Holdings — 7,000 Deferred financing fees (16 ) — Change in bank overdraft (889 ) 1,295 Net cash used in financing activities (22,395 ) (24,042 ) Net increase in cash and cash equivalents 4,010 1,690 Cash and cash equivalents, beginning of period 2,381 4,093 Cash and cash equivalents, end of period $ 6,391 $ 5,783 Supplemental disclosure Cash paid during the period for: Interest $ 18,992 $ 20,347 Income taxes $ 501 $ 368 The accompanying notes are an integral part of these condensed consolidated financial statements. 11 AMERICAN ACHIEVEMENT GROUP HOLDING CORP. AAC GROUP HOLDING CORP. AMERICAN ACHIEVEMENT CORPORATION Notes to Condensed Consolidated Financial Statements (Dollars in thousands, unless otherwise stated) (unaudited) 1. Summary of Organization and Significant Accounting Policies Registrants The consolidated financial statements of American Achievement Group Holding Corp. (“Parent Holdings”) include the accounts of its wholly-owned subsidiary, AAC Group Holding Corp. (“Intermediate Holdings”) and its indirect wholly-owned subsidiary, American Achievement Corporation (“AAC”), all of which are separate public reporting companies. The consolidated financial statements of Intermediate Holdings include the accounts of its indirect wholly-owned subsidiary, AAC. Together, Parent Holdings, Intermediate Holdings, and AAC are referred to as the “Company.” Description of Business The Company is a manufacturer and marketer of class rings, yearbooks, letter jackets, and other graduation-related scholastic products for the high school and college markets and manufactures and markets recognition and affinity jewelry designed to commemorate significant events, achievements and affiliations. The Company also operates a division which sells achievement publications in the specialty directory publishing industry nationwide. The Company markets its products and services primarily in the United States and operates in five reporting segments; class rings, yearbooks, graduation products, achievement publications and other. The Company’s corporate office is located in Austin, Texas and its primary manufacturing facilities are located in Austin, and Dallas, Texas and Louisville, Kentucky. Consolidation Intermediate Holdings was formed on November8, 2004. On November16, 2004, the stockholders of AAC Holding Corp. participated in an exchange, pursuant to which they exchanged their shares of common stock in AAC Holding Corp. for a like amount of shares in Intermediate Holdings. Following the exchange, AAC Holding Corp. became a wholly-owned subsidiary of Intermediate Holdings. On November16, 2004, Intermediate Holdings issued $131.5million aggregate principal amount at maturity of 10.25% senior discount notes due 2012 (the “10.25% Notes”), generating net proceeds of $89.3million. Intermediate Holdings is the sole obligor of these notes. The net proceeds of this offering were distributed to stockholders through the repurchase of shares of Intermediate Holdings’ common stock from its stockholders. Other than this debt obligation, related deferred debt issuance costs, associated accrued liabilities, and related interest expense, net of taxes, all other significant assets, liabilities, income, expenses and cash flows presented for the quarterly periods represent those of Intermediate Holdings’ wholly-owned indirect subsidiary AAC and the direct and indirect subsidiaries of AAC. Intermediate Holdings’ only direct subsidiary is AAC Holding Corp., whose sole asset is the stock of AAC. All significant intercompany accounts and transactions have been eliminated in consolidation. Parent Holdings was formed in May of 2006, and the stockholders of Intermediate Holdings participated in an exchange, pursuant to which they exchanged their shares of common stock and preferred stock in Intermediate Holdings for a like kind and amount of shares in Parent Holdings. Following the exchange, Intermediate Holdings became a wholly-owned subsidiary of Parent Holdings. On June12, 2006, Parent Holdings issued $150.0million of 12.75% Senior PIK notes due 2012, generating net proceeds of $140.9million. On February 24, 2007, the rate at which interest accrues on the 12.75% Senior PIK Notes increased by 2.00% per annum; the notes are referred to as “14.75% PIK Notes” subsequent to such date. Parent Holdings is the sole obligor of these notes. The net proceeds of this offering were used to pay a dividend to its stockholders. Other than this debt obligation, related deferred debt issuance costs, associated accrued liabilities, and related interest expense, net of taxes, all other significant assets, liabilities, income, expenses and cash flows for the quarterly periods represent those of Parent Holdings’ wholly-owned direct subsidiary Intermediate Holdings. All significant intercompany accounts and transactions have been eliminated in consolidation. AAC, Intermediate Holdings, and Parent Holdings are treated as entities under common control and therefore, the consolidated statements of operations presented for Parent Holdings for the three months and nine months ended May 27, 2006 and statements of cash flows for nine months ended May 27, 2006 are presented to include the results of Intermediate Holdings and AAC for comparative purposes. 12 AMERICAN ACHIEVEMENT GROUP HOLDING CORP. AAC GROUP HOLDING CORP. AMERICAN ACHIEVEMENT CORPORATION Notes to Condensed Consolidated Financial Statements- (Continued) (Dollars in thousands, unless otherwise stated) (unaudited) Acquisition Effective April 1, 2007, Commemorative Brands, Inc., a wholly-owned subsidiary of AAC, acquired all of the outstanding stock of BFJ Holdings, Inc. and its wholly owned subsidiary, Powers Embroidery Inc. (“Powers”). Powers is a producer of quality letter jackets, chenille patches and other school spirit embroidery merchandise, located in Waco, Texas. The addition of personalized letter jackets is a strategic fit and extension to the Company’s achievement and commemoration products. The purchase price in connection with this acquisition was approximately $6.2 million, including transaction costs, with up to $1.5 million additional to be paid upon achieving certain financial goals through August 2010. The Powers acquisition was accounted for using the purchase method of accounting. Pro forma results of operations have not been presented since the effect of the Powers acquisition on AAC’s financial position and results of operations is not material. AAC has preliminarily allocated the purchase price of Powers as follows: Working capital $ 903 Property, plant and equipment 1,220 Goodwill 3,045 Intangible assets 2,273 Deferred income taxes (1,245 ) Total purchase price $ 6,196 Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Company believes the disclosures are adequate to make the information presented not misleading. In the opinion of management, all adjustments necessary for a fair presentation of the financial position and results of operations for the periods presented have been included. Operating results for the three and nine months ended May 26, 2007 are not necessarily indicative of the results that may be expected for the fiscal year ending August25, 2007. Accordingly, the interim condensed consolidated financial statements and accompanying notes included herein should be read in conjunction with the consolidated financial statements for the year ended August26, 2006 included in the Company’s Report on Form 10-K (File No.333-84294, 333-121479 and 333-137067) filed on November22, 2006. Unless separately stated, the notes herein relate to Parent Holdings, Intermediate Holdings and AAC. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of revenues and expenses during the reporting period. Actual results could differ from these estimates. 2. Inventories, Net May 26, 2007 August 26, 2006 Raw materials $ 6,775 $ 17,759 Work in process 9,512 6,473 Finished goods 6,822 7,400 Less — reserves (1,074 ) (194 ) $ 22,035 $ 31,438 13 AMERICAN ACHIEVEMENT GROUP HOLDING CORP. AAC GROUP HOLDING CORP. AMERICAN ACHIEVEMENT CORPORATION Notes to Condensed Consolidated Financial Statements- (Continued) (Dollars in thousands, unless otherwise stated) (unaudited) The Company’s cost of sales includes depreciation of $2,031 and $2,354 for the three months ended May 26, 2007 and May 27, 2006, respectively. Cost of sales includes depreciation of $7,456 and $7,075 for the nine months ended May 26, 2007 and May 27, 2006, respectively. 3. Prepaid Expenses and Other Current Assets, Net Prepaid expenses and other current assets, net include reserves on sales representative advances of $2,459 and $2,055 at May 26, 2007 and August26, 2006, respectively. 4. Goodwill by Segment and Other Intangible Assets May 26, 2007 August 26, 2006 Goodwill ClassRings $ 71,792 $ 71,792 Yearbooks 65,241 65,241 Graduation Products 23,781 23,781 Achievement Publications 11,693 11,693 Other 15,103 12,058 Total $ 187,610 $ 184,565 Other Intangible Assets Estimated Gross Accumulated Net Parent Holdings Useful Life Asset Amortization Asset At May 26, 2007 Trademarks Indefinite $ 49,978 $ — $ 49,978 Deferred financing costs 7 to 8 years 24,263 (7,364 ) 16,899 Patents 14 to 17 years 7,317 (1,405 ) 5,912 Customer lists and distribution contracts 3 to 12 years 102,789 (35,893 ) 66,896 Total $ 184,347 $ (44,662 ) $ 139,685 Estimated Gross Accumulated Net Parent Holdings Useful Life Asset Amortization Asset AtAugust26, 2006 Trademarks Indefinite $ 50,095 $ — $ 50,095 Deferred financing costs 7 to 8 years 24,084 (4,745 ) 19,339 Patents 14 to 17 years 7,317 (1,072 ) 6,245 Customer lists and distribution contracts 3 to 12 years 100,516 (27,600 ) 72,916 Total $ 182,012 $ (33,417 ) $ 148,595 Estimated Gross Accumulated Net Intermediate Holdings Useful Life Asset Amortization Asset At May 26, 2007 Trademarks Indefinite $ 49,978 $ — $ 49,978 Deferred financing costs 7 to 8 years 14,771 (5,901 ) 8,870 Patents 14 to 17 years 7,317 (1,405 ) 5,912 Customer lists and distribution contracts 3 to 12 years 102,789 (35,893 ) 66,896 Total $ 174,855 $ (43,199 ) $ 131,656 14 AMERICAN ACHIEVEMENT GROUP HOLDING CORP. AAC GROUP HOLDING CORP. AMERICAN ACHIEVEMENT CORPORATION Notes to Condensed Consolidated Financial Statements- (Continued) (Dollars in thousands, unless otherwise stated) (unaudited) Estimated Gross Accumulated Net Intermediate Holdings Useful Life Asset Amortization Asset At August26, 2006 Trademarks Indefinite $ 50,095 $ — $ 50,095 Deferred financing costs 7 to 8 years 14,755 (4,419 ) 10,336 Patents 14 to 17 years 7,317 (1,072 ) 6,245 Customer lists and distribution contracts 3 to 12 years 100,516 (27,600 ) 72,916 Total $ 172,683 $ (33,091 ) $ 139,592 Estimated Gross Accumulated Net AAC Useful Life Asset Amortization Asset At May 26, 2007 Trademarks Indefinite $ 49,978 $ — $ 49,978 Deferred financing costs 7 to 8 years 11,263 (4,766 ) 6,497 Patents 14 to 17 years 7,317 (1,405 ) 5,912 Customer lists and distribution contracts 3 to 12 years 102,789 (35,893 ) 66,896 Total $ 171, 347 $ (42,064 ) $ 129,283 Estimated Gross Accumulated Net AAC Useful Life Asset Amortization Asset At August26, 2006 Trademarks Indefinite $ 50,095 $ — $ 50,095 Deferred financing costs 7 to 8 years 11,247 (3,619 ) 7,628 Patents 14 to 17 years 7,317 (1,072 ) 6,245 Customer lists and distribution contracts 3 to 12 years 100,516 (27,600 ) 72,916 Total $ 169,175 $ (32,291 ) $ 136,884 For Parent Holdings, total amortization on other intangible assets was $3,567 and $11,245 for the three and nine months ended May 26, 2007, respectively, and was $3,461 and $10,369 for the three and nine months ended May 27, 2006, respectively, of which amortization on deferred financing costs is recorded as interest expense and amortization on patents and customer lists and distribution contracts is recorded as selling, general and administrative expenses. Estimated annual amortization expense is $14,558, $13,638, $13,638, $13,638 and $13,121, respectively, for fiscal years 2007 through 2011. For Intermediate Holdings, total amortization on other intangible assets was $3,188 and $10,108 for the three and nine months ended May 26, 2007, respectively, and was $3,461 and $10,369 for the three and nine months ended May 27, 2006, respectively, of which amortization on deferred financing costs is recorded as interest expense and amortization on patents and customer lists and distribution contracts is recorded as selling, general and administrative expenses. Estimated annual amortization expense is $13,118, $12,198, $12,198, $12,198 and $11,681, respectively, for fiscal years 2007 through 2011. 15 AMERICAN ACHIEVEMENT GROUP HOLDING CORP. AAC GROUP HOLDING CORP. AMERICAN ACHIEVEMENT CORPORATION Notes to Condensed Consolidated Financial Statements- (Continued) (Dollars in thousands, unless otherwise stated) (unaudited) For AAC, total amortization on other intangible assets was $3,076 and $9,773 for the three and nine months ended May 26, 2007, respectively, and was $3,340 and $10,020 for the three and nine months ended May 27, 2006, respectively of which amortization on deferred financing costs is recorded as interest expense and amortization on patents and customer lists and distribution contracts is recorded as selling, general and administrative expenses. Estimated annual amortization expense is $12,672, $11,752, $11,752, $11,752 and $11,235, respectively, for fiscal years 2007 through 2011. 5. Long-term Debt May 26, 2007 August 26, 2006 Parent Holdings 14.75% Senior PIK Notes (including PIK interest of $20,124 and $4,197, respectively) $ 170,124 $ 154,197 10.25% Senior discount notes due 2012 (net of unamortized discount of $16,379 and $24,683, respectively) 115,121 106,817 8.25% Senior subordinated notes due 2012 150,000 150,000 Revolving credit facility due 2010 — 9,300 Term loan due 2011 94,320 106,510 Total 529,565 526,824 Less current portion of long-term debt (972 ) (1,090 ) Total long-term debt $ 528,593 $ 525,734 May 26, 2007 August 26, 2006 Intermediate Holdings 10.25% Senior discount notes due 2012 (net of unamortized discount of $16,379 and $24,683, respectively) $ 115,121 $ 106,817 8.25% Senior subordinated notes due 2012 150,000 150,000 Senior secured credit facility Revolving credit facility due 2010 — 9,300 Term loan due 2011 94,320 106,510 Total 359,441 372,627 Less current portion of long-term debt (972 ) (1,090 ) Total long-term debt $ 358,469 $ 371,537 May 26, 2007 August 26, 2006 AAC 8.25% Senior subordinated notes due 2012 $ 150,000 $ 150,000 Senior secured credit facility Revolving credit facility due 2010 — 9,300 Term loan due 2011 94,320 106,510 Total 244,320 265,810 Less current portion of long-term debt (972 ) (1,090 ) Total long-term debt $ 243,348 $ 264,720 16 AMERICAN ACHIEVEMENT GROUP HOLDING CORP. AAC GROUP HOLDING CORP. AMERICAN ACHIEVEMENT CORPORATION Notes to Condensed Consolidated Financial Statements- (Continued) (Dollars in thousands, unless otherwise stated) (unaudited) 14.75% Senior PIK Notes On June12, 2006, Parent Holdings issued $150million of 12.75% PIK Notes. The net proceeds of this offering were used to pay a $140.5million dividend to stockholders. Parent Holdings was formed in May2006, as the parent of Intermediate Holdings and has no separate operations from its ownership in Intermediate Holdings. Interest accrued on these notes at 12.75% per annum through February23, 2007. As of February 24, 2007, the rate at which interest accrues increased to 14.75% per annum (as described below). The first interest payment on the 12.75% PIK Notes occurred on October1, 2006. Through April1, 2011, interest on the 14.75% PIK Notes will be payable in the form of additional notes semi-annually in arrears on April 1 and October 1. On October1, 2011, and thereafter, interest will be payable in cash semi-annually in arrears on April 1 and October 1. The 14.75% PIK Notes mature on October1, 2012. At maturity, Parent Holdings is required to repay the 14.75% PIK Notes at a repayment price of 103.188% of the aggregate principal amount thereof, plus accrued and unpaid interest and special interest, if any, to the maturity date. At any time on or after October1, 2008, Parent Holdings may redeem the 14.75% PIK Notes, in whole or in part, at a redemption price equal to 100% of the principal amount plus a premium of 9.563%, declining ratably to 3.188%, plus accrued, unpaid, and special interest. At any time prior to October1, 2008, Parent Holdings may also redeem 100% (but not less than 100%) of the then outstanding notes. The 14.75% PIK Notes are required to be redeemed with the net cash proceeds of certain equity offerings at redemption price equal to the lesser of 109.563% or the then applicable redemption price of the aggregate principal amount, plus accrued, unpaid, and special interest. For the four quarters ending February 24, 2007, consolidated adjusted EBITDA fell below a certain target level , as specified in the indenture governing the 12.75% PIK Notes, for the period then ended, and therefore, the rate at which interest accrues on the 12.75% PIK Notes increased by 2.00% per annum commencing on and including February 24, 2007 accordingly, the notes are referred to as 14.75% PIK Notes subsequent to such date. Additionally, if the consolidated group leverage ratio on August30, 2008 is greater than 5.0 to 1.0, the rate at which interest accrues on the 14.75% PIK Notes will increase an additional 2.00% per annum commencing on and including August30, 2008. If a change in control as defined in the indenture relating to the 14.75% PIK Notes occurs, Parent Holdings must give the holders of the 14.75% Notes the opportunity to sell their 14.75% PIK Notes to Parent Holdings at 101% of the aggregate principal amount outstanding of the 14.75% PIK Notes, plus accrued interest. Additionally, the terms of the 14.75% PIK Notes limit Parent Holdings’ ability to, among other things, incur additional indebtedness, dispose of assets, make acquisitions, make other investments, pay dividends and make various other payments. As of May 26, 2007, Parent Holdings was in compliance with all such provisions. Mandatory Redeemable Preferred Stock On January18, 2006, Intermediate Holdings entered into a Preferred Stock Purchase Agreement (the “Purchase Agreement”) with an investor pursuant to which Intermediate Holdings sold shares of its SeriesA Mandatory Redeemable Preferred Stock (the “SeriesA Preferred Stock”). In connection with the Purchase Agreement, the investor was granted (i)registration rights on the capital stock of Intermediate Holdings held by the investor in the event of an initial public offering by Intermediate Holdings, (ii)preemptive rights to purchase additional capital stock of Intermediate Holdings in order to maintain its percentage ownership in Intermediate Holdings upon the sales of additional capital stock and (iii)the right to have an observer seat on the Board of Directors of Intermediate Holdings. Intermediate Holdings issued the investor 7,500 shares of the SeriesA Preferred Stock for an aggregate purchase price of $7.5million, which the investor paid to Intermediate Holdings in cash. The holders of the SeriesA Preferred Stock are entitled to receive cumulative dividends at a rate of 14% per year, when, as and if declared by the Board of Directors of Intermediate Holdings. All undeclared dividends and declared but unpaid dividends shall accrue from the date the stock was issued. Undeclared dividends at May 26, 2007 totaled $1,557 and have been recorded as accrued interest in other long-term liabilities in the financial statements. The SeriesA Preferred Stock may be redeemed by Intermediate Holdings on or after January18, 2007 at a price equal to 104% of the Liquidation Preference (as defined in the Amended and Restated Certificate of Incorporation of Intermediate Holdings (the “Certificate of Incorporation”). Such percentage is reduced annually until the purchase price upon redemption to Intermediate Holdings is equal to 100% of the Liquidation Preference. In addition, the SeriesA Preferred Stock is subject to mandatory redemption on January18, 2013 or, at the election of the investor, in the event of a Change in Control or a Public Equity Offering (each as defined in the Certificate of Incorporation). As a result of the mandatory redemption requirements, the SeriesA Preferred Stock was classified as long-term debt. The holders of SeriesA Preferred Stock agreed in May2006 to exchange their shares of Series A Preferred Stock for new shares of SeriesA Mandatory Redeemable Preferred Stock of Parent Holdings, the new parent company of Intermediate Holdings. These new shares have the same rights, preferences and privileges as the SeriesA Preferred Stock of Intermediate Holdings. 17 AMERICAN ACHIEVEMENT GROUP HOLDING CORP. AAC GROUP HOLDING CORP. AMERICAN ACHIEVEMENT CORPORATION Notes to Condensed Consolidated Financial Statements- (Continued) (Dollars in thousands, unless otherwise stated) (unaudited) 10.25% Senior Discount Notes On November16, 2004 Intermediate Holdings issued the 10.25% Notes. The net proceeds of this offering were distributed to stockholders through the repurchase of shares of Intermediate Holdings’ common stock from its stockholders. Intermediate Holdings was formed on November8, 2004 and has no operations separate from its ownership in AAC Holding Corp. and its subsidiary, AAC. Interest accrues on the 10.25% Notes in the form of an increase in the accreted value of the notes prior to October1, 2008. Thereafter, cash interest on the 10.25% Notes will accrue and be payable semiannually in arrears on April 1 and October 1 of each year, commencing April1, 2009 at a rate of 10.25% per annum. At any time on or after October1, 2008, Intermediate Holdings may redeem the 10.25% Notes, in whole or in part, at a redemption price equal to 100% of the principal amount plus a premium of 5.125%, declining ratably to par, plus accrued and unpaid interest. At any time on or prior to October1, 2007, Intermediate Holdings may redeem up to 35% of the aggregate accreted value of the 10.25% Notes with the proceeds of qualified equity offerings at a redemption price equal to 110.25% of the accreted value. If a change in control as defined in the indenture relating to the 10.25% Notes occurs prior to October1, 2008, Intermediate Holdings must give the holders of the 10.25% Notes the opportunity to sell their 10.25% Notes to Intermediate Holdings at 101% of the accreted value of the 10.25% Notes, plus accrued interest. If a change in control as defined in the indenture relating to the 10.25% Notes occurs following October1, 2008, Intermediate Holdings must give the holders of the 10.25% Notes the opportunity to sell their 10.25% Notes to Intermediate Holdings at 101% of the aggregate principal amount at maturity of the 10.25% Notes, plus accrued interest. Additionally, the terms of the 10.25% Notes limit Intermediate Holdings’ ability to, among other things, incur additional indebtedness, dispose of assets, make acquisitions, make other investments, pay dividends and make various other payments. The terms also include cross-default provisions to the indenture governing the 8.25% Notes and the Senior Credit Facility (as defined below). As of May 26, 2007 Intermediate Holdings was in compliance with all such provisions. 8.25% Senior Subordinated Notes On March25, 2004, AAC issued $150million of the 8.25% Notes. The 8.25% Notes bear interest at a stated rate of 8.25%. The 8.25% Notes are unsecured senior subordinated obligations and are subordinated in right of payment to all of AAC’s existing and future senior indebtedness, including obligations under the Company’s Senior Credit Facility (as defined below), pari passu in right of payment with any of the Company’s future senior subordinated indebtedness and senior in right of payment to any of the Company’s future subordinated indebtedness. The 8.25% Notes are guaranteed by certain of the Company’s existing domestic subsidiaries (non guarantor subsidiaries are minor), and will be guaranteed by certain of the Company’s future domestic subsidiaries. The guarantees are subordinated in right of payment to all existing and future senior indebtedness of the applicable guarantor, pari passu in right of payment with any future senior subordinated debt of such guarantor and senior in right of payment to any future subordinated indebtedness of such guarantor. The Company may not redeem the 8.25% Notes until on or after April1, 2008, except that the Company, in connection with certain equity offerings, may redeem up to 35% of the 8.25% Notes before the third anniversary of the issue date of the 8.25% Notes as long as (a)the Company pays a specified percentage of the principal amount of the 8.25% Notes, plus interest, (b)the Company redeems the 8.25% Notes within 90days of completing a public equity offering and (c)at least 65% of the aggregate principal amount of the 8.25% Notes originally issued remains outstanding afterward. If a change in control as defined in the indenture relating to the 8.25% Notes occurs, the Company must give the holders of the 8.25% Notes the opportunity to sell their 8.25% Notes to the Company at 101% of the principal amount of the 8.25% Notes, plus accrued interest. The 8.25% Notes contain customary negative covenants and restrictions on actions by the Company and its subsidiaries including, without limitation, restrictions on additional indebtedness, investments, asset dispositions outside the ordinary course of business, liens, and transactions with affiliates, among other restrictions (as defined in the indenture governing the 8.25% Notes). In addition, the 8.25% Notes contain covenants, which restrict the declaration or payment of dividends by the Company and/or its subsidiaries (as defined in the indenture governing the 8.25% Notes). The Company was in compliance with the 8.25% Notes covenants as of May 26, 2007. Senior Secured Credit Facility On March25, 2004, AAC entered into a $195.0million senior credit facility (the “Senior Credit Facility”) which includes a $155.0million term loan and up to $40.0million available under a revolving credit facility. The Senior Credit Facility is secured by a first priority security interest in all existing and after-acquired assets of AAC, and certain of AAC’s direct and indirect domestic subsidiaries’ existing and after-acquired assets, including, without limitation, real property and all of the capital stock owned by AAC Holding Corp. and certain of AAC’s direct and indirect domestic subsidiaries (including certain capital stock of their direct foreign subsidiaries only to the extent permitted by applicable law). As of May 26, 2007, assets of AAC subject to lien under the Senior Credit Facility were approximately $341.1 million. All of AAC’s obligations under the Senior Credit Facility are fully and unconditionally guaranteed by AAC Holding Corp. and certain of AAC’s direct and indirect domestic subsidiaries. On August17, 2006, some of the terms of the Senior Credit Facility were amended, “Amended Senior Credit Facility,” which added Parent Holdings to the agreement and gave the Company more latitude in some of the restrictions on restricted junior payments, reimbursement of income taxes and corporate operating expenses. The term loan of the Amended Senior Credit Facility is due in March2011. Quarterly payments of $243 are made through 2011. The term loan of the Amended Senior Credit Facility has an interest rate based on the prime rate, plus points based on a calculated leverage ratio. The weighted average interest rate on the term loan of the Amended Senior Credit Facility was approximately 7.7% at May 26, 2007. During the nine months ended May 26, 2007, the Company paid down $12.2million of the term loan of the Amended Senior Credit Facility, of which approximately $0.8million was mandatory quarterly payments. The revolving credit facility matures in March2010. Availability under the revolving credit facility is restricted to a total revolving commitment of $40million as defined in the credit agreement governing the Amended Senior Credit Facility. Availability under the revolving credit facility as of May 26, 2007 was approximately $37.7million including $2.3million in letters of credit outstanding. Advances under the revolving credit facility may be made as base rate loans or LIBOR loans at AAC’s election (except for the initial loans that were base rate loans). Interest rates payable on advances are based upon the base rate or LIBOR depending on the type of loan AAC chooses, plus an applicable margin based upon a consolidated leverage ratio of certain outstanding indebtedness to EBITDA (net income (loss)before interest expense, income taxes, depreciation and amortization) to be calculated in accordance with the terms specified in the credit agreement governing the Amended Senior Credit Facility. The Amended Senior Credit Facility and the indenture governing the 8.25% Notes each contain restrictions on the ability of AAC to pay dividends and make certain other payments to Parent Holdings and subsidiaries. Pursuant to each arrangement, AAC may, subject to certain limitations, pay dividends or make such payments in connection with (i)repurchases of certain capital stock of Parent Holdings and (ii)the payment by Parent Holdings of taxes, costs and other expenses required to maintain its legal existence and legal, accounting and other overhead costs in the ordinary course of business. AAC was in compliance with the Amended Senior Credit Facility’s covenants as of May 26, 2007. Parent Holdings’ weighted average interest rate on debt outstanding as of May 26, 2007 and August26, 2006 was 10.7% and 10.0%, respectively. Intermediate Holdings’ weighted average interest rate on debt outstanding as of May 26, 2007 and August26, 2006 was 8.8% and 8.7%, respectively. AAC’s weighted average interest rate on debt outstanding as of May 26, 2007 and August 26, 2006 was 8.0% and 8.1%, respectively. 18 AMERICAN ACHIEVEMENT GROUP HOLDING CORP. AAC GROUP HOLDING CORP. AMERICAN ACHIEVEMENT CORPORATION Notes to Condensed Consolidated Financial Statements- (Continued) (Dollars in thousands, unless otherwise stated) (unaudited) 6. Commitments and Contingencies Pending Litigation On July17, 2006, in the 128th Judicial District Court of Orange County, Texas a Seventh Amended Petition (naming over 100 defendants) was filed by the estate of John Estrada and Nancy Estrada adding Taylor Publishing Company (“Taylor”), a subsidiary of AAC, back into a long outstanding multi-party toxic tort suit. Taylor was originally brought into this lawsuit in September of 2004 when Mr. Estrada, a former Taylor-San Angelo employee and his wife, filed their Fifth Amended Petition seeking damages for personal injuries allegedly caused by Mr.Estrada’s exposure to benzene in the workplace. On June21, 2005, the Estrada’s dismissed their case against Taylor, without prejudice, without any payment or other compensation by Taylor. Mr.Estrada is now deceased. This Seventh Amended Petition now seeks damages for his alleged wrongful death and seeks to avoid the Workers’
